Title: To Benjamin Franklin from Jan Ingenhousz, 20 August 1782
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear friend.
Vienna aug. 20th. 1782
I Was very happy in recieving your lettre containing the explication of the stroke of lightning at Cremona, and an other, dated July 4th, which came to hand before yesterday. Recieve my most harty thanks for both these favours and particularly for your kindness of forwarding my lettre to mr. Sam. Wharton and joining to it an admonitory note of your own on my behalf, of which note you tell me to have inclosed a copy, which was left behind as it was not in the lettre. I thank you allso for the Communication of the American News. I doe not give up all hopes of a general congress being held at Vienna, as, besides the affaires to be adjusted between Gr. Brittain and the united states of America, the other European powers have direct or indirect relation with America as a New power starting up all at once. Old treatises between Gr. Brittain and Holland will be annihilated and new ones made and many new regulations must take place between all the European Powers after the tremendous power of that prowd insulary nation will be reduced to a more moderate condition. All those things can not be adjusted so soon, and will require some time to be settled, which, I imagine can’t be conveniently done but by convoking a congress.
I am very glad to see, that your wighty political occupations have not yet been able to make you laid aside those pursuites, which were formerly your favourite studies. I hope for the sake of Philosophy, that you will fulfill your desires to pass the evening of life in the pursuit of Nature’s laws. I wish I was at liberty to follow you on that Spot, where you will finish your glorious carreer, and where I my self have had the strongest inclination to finish mine: and indeed this thaugt had a great wight with me in resolving to employe a part of my fortune in a way, by which there was a faire prospect of augmenting my Stock so as to make me independent from Europe: and indeed, if I could write to you, what I think upon the times to be expected in this country, you would certainly think it much better for me to live in country of freedom, whose laws are framed by those, who submitt to them, and where no frowns of a monark will ever inspire terror and apprehensions to any man.
Your remarks upon the experiment with the wires seems to be wighty; but when I was to prepare for the repetition of it, I began to make some reflexion [on] your advise to put the hot oil in motion when the end of the wires are plunged in it; I apprehended from such motion, that the wires beying unequaly dipt in it by the very motion of the fluid, will contract the more heat as they will be in contact with more of the heated fluid. I should think that leaving the hot oil quiet, but sliding the frame, in which the wires are fastened, slowly over the edge of the vessel would answer the purpose. The leaving the wires a long while into the melted wax, till they are thoroughy and equaly heated, seems to me of great importance, and I will observe this if I repeat the experiment. I thank you for the hint.
I have not yet been able to find a copy of the pamflet of Pere Barletti on the stroke of lightning at cremona. It is not to be got here, but I will endeavour to get it from Italy; tho I believe you have rightly understood the meaning of the author, as I remembre of having run over the performance when I was with you at passy. I made an extract of what yould wrote about the American Affaires in the letter accompanying the reflexions on pere Barletti book, and at what you say, that it is the intrest of whole Europe to prevent a foederal Connexion between Gr. Britain and the American free states; I joined some reflexions about the danger to be apprehended for the tranquillity of Europe if so proud and quarlsom a nation should be again united with North america so as to have its full support in time of warr and be at no expenses to keep it in time of peace. I did make use of those reflexions you Communicated to me by reasoning about this affaire. I gave the paper to the first lord of the bedchamber, who gave it to the Emperour. He kept it. But I made no extract of you lettre of July 4th, as you write me the Contents are for my private information. I am much obliged to you for those informations and will be very glad of knowing from time to time who your Countries affaires goe on: But it is a pity that letters remain such a long while behind. If a lettre, not to big, was recommended by you to Count Mercy, he would Send it to me by the ordinary post in his pacquet to the court, if no Courier or private court messenger was agoying, which happens once every month, thereabouts at a fixed day.
I write by this oportunity to mr. le Begue, that, if he should find it inconsistent with his affaires, or impossibly by his frequent absence from town to take care of the impression of my book, I should be obliged to him to get A substitute in his room, who could act in the time of absence. I propose mr. le Roy in case of necessity, informing him that I make no doubt but you would employe, in case it should be required, your good offices in begging this favour for me of mr. le Roy.
I am Verry respectfully Dear Sir Your obedient humble servt and affectionate friend
J. Ingen Housz
to his Excellency B. Franklin Minister Plenip. of the united States of America. at Passy.
